Citation Nr: 0203951	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  93-29 131	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an initial disability rating higher than 
10 percent for residuals of a left ankle injury.

4.  Entitlement to an initial disability rating higher than 
10 percent for residuals of an avulsion fracture of the left 
cuboid bone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1959 with additional periods of active duty for 
training or inactive duty for training until August 1994.  
The veteran was on active duty for training (ADT) in April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and November 1999 
decisions by the Department of Veterans Affairs (VA) New 
Orleans, Louisiana, Regional Office (RO).  The August 1995 
decision denied service connection for residuals of a left 
knee injury and service connection for residuals of a left 
ankle injury.  Service connection was granted for residuals 
of an avulsion fracture of the left cuboid bone, initially 
rated as noncompensable.  The veteran filed a notice of 
disagreement with regard to these issues.  A September 1997 
supplemental statement of the case (SSOC) increased the 
initial rating for residuals of an avulsion fracture of the 
left cuboid bone to 10 percent.  Service connection for 
residuals of a left knee injury and service connection for 
residuals of a left ankle injury remained denied.  A 
videoconference hearing was held before a Member of the Board 
in April 1998.  The Board remanded the issues of service 
connection for residuals of a left knee injury and service 
connection for residuals of a left ankle injury to the RO for 
further development in Board decisions of September 1998 and 
March 1999.  A rating decision of November 1999 granted 
service connection for residuals of a left ankle injury with 
an initial disability rating of 10 percent.  Service 
connection for residuals of a left knee injury remained 
denied.  The veteran subsequently perfected his appeal with 
regard to these three issues.

A November 1999 rating decision denied service connection for 
Hepatitis C.  The veteran filed a notice of disagreement and 
subsequently perfected his appeal.  The veteran's appeal on 
this issue was merged with his earlier appeal in November 
2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  The veteran's left knee disorder pre-existed service and 
did not increase in severity as a result of service.

3.  The evidence does not reasonably show that the veteran 
contracted hepatitis C while in service.

4.  The veteran does not have ankylosis of the left ankle.

5.  The evidence fails to demonstrate a malunion of the os 
calcis in his left ankle.

6.  The veteran is not shown to have more than moderate 
limitation of motion in his left ankle.

7.  The injury to the veteran's left foot is not shown to 
have resulted in more than moderate deformity.





CONCLUSIONS OF LAW

1.  Residuals of a left knee injury were not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 101(22) and (24), 
1131, 1153 (West 1991); 38 C.F.R. §§ 3.6, 3.303, 3.306 
(2001).

2.  Hepatitis C was not incurred in service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (2001).

3.  Residuals of a left ankle injury do not meet the criteria 
for an initial disability rating higher than 10 percent.  
38 U.S.C.A. § 1155 (West 1991), 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5270, 5271, and 5273 (2001).

4.  Residuals of an avulsion fracture of the left cuboid do 
not meet the criteria for an initial disability rating higher 
than 10 percent.  38 U.S.C.A. § 1155 (West 1991), 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statements of 
the case (SOCs), the SSOCs, and the letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claims for service connection for 
residuals of a left knee injury, service connection for 
hepatitis C, an increased initial rating for residuals of a 
left ankle injury, and an increased initial rating for 
residuals of an avulsion fracture of the left cuboid bone and 
that such discussions have complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOCs.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, private treatment records from Mercy 
Hospital dated in 1979, physician statements from 1979, 
private treatment records from Chalmette Medical Center dated 
in 1992, treatment records from Keesler AFB dated in 1994 and 
1996, VA examination reports from January 1995, June 1997, 
August 1999, and October 1999, and the veteran's statements 
and testimony before a hearing officer at a hearing held at 
the RO in October 1996 and before a Member of the Board at a 
video conference hearing in April 1998.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claims for 
service connection for residuals of a left knee injury, 
service connection for hepatitis C, an increased initial 
rating for residuals of a left ankle injury, and an increased 
initial rating for residuals of an avulsion fracture of the 
left cuboid bone.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Entitlement to Service Connection for 
Residuals of a Left Knee Injury

A.  Factual Background

There are no notes in the veteran's service medical records, 
for his period of active service from 1952 to 1959, 
indicating that he was treated for any left knee disorders.  
A separation examination was conducted in August 1959.  At 
that time, the veteran's feet and lower extremities were 
normal.  The only history noted on the veteran's medical 
examination was a knee biopsy in 1955 that was negative.  The 
veteran denied any other significant medical or surgical 
history.

The veteran underwent a VA surgical examination in November 
1967.  There was no reference to any left knee disorders.  
Treatment records from Mercy Hospital dated from September 
1978 to October 1978 indicated that the veteran was involved 
in an automobile accident.

A March 1979 statement from Dr. Alper indicated that the 
veteran was admitted to Mercy Hospital in August 1978 with 
multiple fractures over both lower extremities after being 
hit by a car.  It was noted that both lower extremities 
required casting and several surgical procedures.  Dr. Alper 
reported that, at that time, the veteran had limited use of 
his left knee and that the right knee was almost totally 
fused.

An April 1979 statement from Dr. R. F. Kitziger indicated 
that a car hit the veteran in August 1978.  The veteran 
sustained an extensively open comminuted fracture of the 
right tibia with involvement of the knee joint and soft 
tissue damage of the right thigh.  In addition, there was a 
traumatic dislocation of the left patella and a tearing of 
all the medial supporting structures of the left knee.  It 
was observed that the veteran had gradually become ambulatory 
with crutches and the use of a brace on the right lower 
extremity.

Available service personnel records, subsequent to the 
veteran's period of active service, indicated that he was 
ordered to report for ADT on April 1, 1992.  A sworn 
statement from the veteran, dated April 7, 1992, indicated 
that while performing annual training on Wednesday April 1, 
1992, during an Army physical fitness test, he saw a car 
coming near the area around him and that he stumbled on some 
grass or gravel.  He stated that he hit his left knee and 
left ankle and was stunned.  Additionally, the veteran stated 
that his hands stopped the fall and were scraped.  The 
veteran stated that on April 6, 1992, he went to the hospital 
and was advised that he had a sprained ankle and that he had 
fractured the right 6th rib.  A sworn statement from  
[redacted] indicated that he was pacing the veteran on April 1, 
1992 during a two and one-half mile march.  He stated that a 
car distracted the veteran and that he fell on the concrete 
and scraped his knee and hand and twisted his left ankle.

A surgeon's report from Chalmette Medical Center, dated April 
1992, indicated that the veteran reported he had been jogging 
at work and fell and hurt his left ankle and right anterior 
ribs.  The veteran also reported pain and swelling in his 
left ankle.  The report indicated that x-rays were taken of 
the left foot, left ankle and left knee, which were all 
negative.  Specifically, the left knee x-ray report indicated 
that the knee was stable through the proximal tibia.  There 
was a narrowing of both joint spaces with interarticular 
calcification.  A large osseous density was seen adjacent to 
the medial femoral condyle, possibly as a result of old 
trauma to the collateral ligament complex.  The x-ray was 
negative for acute fracture.  There were no clinical findings 
of recent injury noted.

A treatment note from Chalmette Medical Center indicated that 
the veteran complained of left ankle swelling in May 1992.  
The treatment note did not indicate that the veteran sought 
treatment for his left knee.

A treatment note from Keesler AFB dated October 1994 
indicated that the veteran was seeking treatment for a 
fractured left cuboid bone and a painful left knee.  The 
physician noted a history of prior injury and surgery in 
1978.  On examination, the physician noted medial surgical 
scars on the left knee.  There was no effusion or tenderness.  
The physician indicated that the veteran had degenerative 
joint disease of the left knee and foot.

A treatment note from Keesler AFB dated November 1994 
indicated the veteran was continuing to complain of pain in 
the medial aspect of the left knee.  The physician noted a 
history of trauma and surgery involving the left knee in 
1978.  X-rays indicated that there was minimal medial joint 
space narrowing and mild medial subchondral sclerosis.  The 
diagnosis was mild degenerative joint disease of the left 
knee.

In a statement in support of his claim, VA Form 21-4138, 
dated January 1995, the veteran stated he was taking 
prescribed medication for the pain in his left foot and in 
both knees.  He indicated that he walked with a cane and 
avoided climbing stairs whenever possible.

A VA joint examination was conducted in January 1995.  The 
veteran gave a history of falling during a physical training 
test in 1992.  He complained of injuries to his knees, his 
left ankle and his right wrist.  The veteran indicated that 
his right knee had been fused after an accident in 1975 (sic) 
and he had also injured his left knee.  The veteran 
complained of pain mainly on the medial side of his left 
knee.  Examination of the veteran's left knee showed multiple 
6 to 7 inch medial incisions and one posterolateral incision.  
X-rays indicated that the veteran had an old injury to his 
left knee with a normal joint space, but he had calcified 
medial collateral ligaments or portions where the bone had 
ruptured off the femur itself and was somewhat floating.  The 
veteran was diagnosed with degenerative joint disease of the 
left knee with 10 millimeter medial collateral ligamentous 
laxity.

The veteran and his wife testified at a hearing held at the 
RO before a hearing officer in October 1996.  The veteran 
stated that his knee swelled every week or two.  He indicated 
that his doctors told him the swelling was because of the 
pressure that he put on his knee.  He had been told that the 
pressure he was putting on his left knee was causing 
degenerative arthritis.  He stated he has been using a cane 
to walk ever since the 1992 accident.  The veteran's wife 
testified that prior to the veteran's 1992 fall he was able 
to "pretty much do everything."  Since that time, he 
reportedly was doing less and less.

A VA joint examination was conducted in June 1997.  The 
veteran gave a history consistent with previous exams.  The 
veteran also stated that he was unable to ascend or descend 
stairs and could only walk about one block.  His knees were 
stable bilaterally.  The examiner's diagnosis was status post 
motor vehicle accident with a crush injury to the left knee 
with some decreasing range of motion, pain and stiffness.  
The examiner indicated that the veteran required a cane for 
ambulation due to his left knee giving out.

The veteran and his wife testified before a Member of the 
Board at a video conference hearing held in April 1998.  The 
veteran testified that his left knee disorder had worsened 
since service.  The veteran stated "Dr. Gonzales" had 
indicated that he had sustained additional injuries from his 
fall and that her statement to that extent was of record.  
The veteran also stated that "Dr. Gonzales" had conducted his 
VA examination.  The Board notes that a Dr. Gonzaba conducted 
the June 1997 VA examination and that there are no statements 
in the report attributing all or part of the left knee 
pathology to service.

A VA joint examination report from August 1999 indicated that 
the veteran's June 1997 VA examination was reviewed in light 
of the instructions from the Board remand dated March 1999.  
The reviewing physician indicated that he was of the opinion 
that the veteran's left knee problems were properly 
documented in the June 1997 VA examination report.  In 
addition, he indicated his belief that the veteran's left 
knee problems are directly related to his injury in 1978.

X-rays were taken of the veteran's left knee in August 1999.  
The radiologist noted that no previous films were available 
for comparison.  The x-ray noted minimal narrowing of the 
visualized left knee joint, and a metallic staple transfixing 
the proximal portion of the left tibia.  A fragmented bone 
was seen in the medial aspect of the left knee joint.  The 
visualized soft tissue was not remarkable.

A VA joint examination was conducted in October 1999.  The 
veteran reported a history consistent with previous 
examinations.  The examiner reviewed an x-ray of the left 
knee and indicated that the veteran had minimal degenerative 
changes and bony fragments of the left knee that occurred 
secondary to the trauma sustained from the motor vehicle 
accident in 1978.  The examiner noted that the veteran had 
"pain and decreased range of motion of the left knee that was 
aggravated by re-injury in 1994 (sic) and the decreased range 
of motion and pain are felt to be secondary to the additional 
traumatic event in 1978."

B.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability it due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.306(a) (2001).

Active military, naval, or air service includes any period of 
ADT during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  See 38 
U.S.C.A. § 101(22) and (24); 38 C.F.R. § 3.6(a).  ADT (e.g., 
the annual 2-week training period) is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  See 38 C.F.R. § 3.6(c)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v.  Derwinski, 1 Vet. App. 49 (1990).

C.  Analysis

The veteran initially injured his knee in a motor vehicle 
accident in 1978.  The Board notes that this accident was not 
related to service, and it is not contended otherwise.  
Therefore, residuals of the injury to his left knee pre-
existed the period in 1992 when the veteran was on ADT with 
the National Guard.  The question then becomes whether the 
veteran's fall in 1992 aggravated the problems with his knee 
stemming from the 1978 injury.

An August 1999 VA joint examination report includes an 
opinion from the examining physician that attributes the 
veteran's current left knee condition to the 1978 accident.  
In addition, the October 1999 VA examiner noted that the 
minimal degenerative changes and bony fragments noted on the 
x-ray occurred secondary to trauma from the motor vehicle 
accident that had occurred in 1978.  The examiner also 
indicated that the pain and decreased range of motion were 
felt to be secondary to the initial traumatic event in 1978.  
Although it was additionally commented that there had been 
reinjury of the knee during a period of service in "1994," 
the accompanying language and reasoning were very equivocal 
as to the matter of whether ascertainable clinical residuals 
had been identified that could be attributed to the fall in 
the early 1990's.  Reviewing the equivocal language of the 
noted opinions in conjunction with the medical record, it is 
apparent that such findings have not been identified and it 
is, therefore, apparent that this issue is to be denied.

III.  Entitlement to Service Connection for Hepatitis C

A.  Factual Background

Service medical records indicated that the veteran received 
blood transfusions during surgery to remove a kidney stone in 
1955.  Private treatment records from the veteran's 1978 
motor vehicle accident indicated that he was transfused with 
several units of blood while in the hospital.  The veteran 
was diagnosed with hepatitis C in 1996.  The 1996 VA 
treatment note indicated that the veteran had probably 
contracted hepatitis C as a result of a blood transfusion.  
The treatment note also indicated the veteran's transfusion 
history.  He had nine units of blood transfused as a result 
of the motor vehicle accident in 1978 and 2 units of blood 
transfused during his 1955 surgery.

The veteran had two VA examinations to evaluate his hepatitis 
C, both in June 1997.  An examination report, dated June 3, 
1997, evaluated the veteran's hepatitis C and hypertension.  
The examiner noted that the veteran was diagnosed with 
hepatitis C in February 1996.  The veteran reported that he 
had multiple transfusions after being involved in a motor 
vehicle accident in 1978.  At the time of the exam the 
veteran had no nausea, vomiting, diarrhea or constipation.  
The veteran reported that he had started losing weight in 
December 1996 and had lost a total of fourteen pounds.  The 
veteran reported chronic fatigue and loss of appetite.  The 
examiner indicated that the etiology of the veteran's 
hepatitis C was highly likely to be a blood transfusion.

Another VA examination was conducted on June 16, 1997.  This 
examiner noted that the veteran was referred for evaluation 
of chronic active hepatitis C.  The examiner noted a history 
of an auto accident in 1979 (sic) requiring 12 units of blood 
transfusion.  In addition, the veteran had surgery in 1954 
for kidney stones with a right partial nephrectomy.  The 
veteran had current complaints of easy fatigability and a 
general tired feeling at all times.  On examination, there 
were no dilated veins in the abdomen and no evidence of 
weight loss.  The veteran weighed 183 pounds at that 
examination.  There were no spider angiomas, palmar erythema, 
or ascites.  The veteran's abdomen was flat.  His liver was 
just palpable and firm at the costal margin with a span of 12 
centimeters.  There was no tenderness and there was no other 
organomegaly, masses or tenderness.  The examiner indicated 
that the veteran's chronic active hepatitis C was most likely 
related to blood transfusions received as a result of the 
motor vehicle accident.

The veteran testified at a video conference hearing before a 
Member of the Board in April 1998.  The veteran stated that 
there was a possibility that his hepatitis C was caused by 
some of the medication he was taking for his service 
connected disabilities.  He indicated that at that time his 
doctors were still trying to determine the etiology of his 
hepatitis C.

B.  Analysis

Two VA examiners have been requested to provide their 
opinions as to the etiology of the veteran's hepatitis C.  
The first examiner, in a report dated June 3, 1997, indicated 
that the veteran was probably infected with the virus as the 
result of a blood transfusion.  The second examiner, in a 
report dated June 16, 1997, more specifically indicated that 
the veteran had probably been infected with the virus as a 
result of the blood transfusions received after the 
automobile accident.  The Board finds that the weight of the 
evidence is clearly in favor of a finding that the veteran 
most likely contracted hepatitis C as a result of the 1978 
blood transfusion after the automobile accident, which is not 
related to service.  Accordingly, the claim for service 
connection for hepatitis C is denied.




IV.  Entitlement to an Initial Rating Higher Than
10 Percent for Residuals of a Left Ankle Injury

A.  Factual Background

The veteran fell during ADT in April 1992.  The veteran was 
seen at the Chalmette Medical Center on April 8, 1992.  He 
reported pain and swelling in his left ankle.  The veteran 
was diagnosed with a fractured right 6th rib and multiple 
contusions.  An April 23, 1992 treatment note from Chalmette 
medical center indicated that the veteran was diagnosed with 
left ankle strain.

May 1992 treatment notes from Chalmette Medical Center noted 
that the veteran continued to complain of left ankle swelling 
with associated tenderness.  X-rays taken showed no 
fractures.

He filed his initial claim for service connection for 
residuals of a left ankle injury in December 1994.  
Initially, his claim was denied by the RO.  A January 1995 VA 
examination x-ray report noted no evidence of fracture or 
dislocation.  The visualized bones and joints appeared 
intact.  The visualized soft tissues were unremarkable.  The 
examination report indicated that the veteran had a full 
range of motion in the left ankle.

The veteran testified at a hearing held at the RO before a 
hearing officer in October 1996.  The veteran stated that his 
left ankle swells up and he gets occasional pain.  The 
veteran's wife testified that when the veteran gets home from 
work his left ankle is swollen and the veteran is taking more 
pain medication than he took before his 1992 fall.

A June 1997 VA examination report indicated that the range of 
motion in the veteran's left ankle was 0 to 30 degrees.

In September 1998 and March 1999 this claim was remanded to 
the RO for further development.  Specifically, the Board 
requested a VA examination to determine the nature of the 
veteran's current left ankle disability and whether that 
disability could be attributed to a period of service.

The veteran testified before a Member of the Board at a video 
conference hearing held in April 1998.  He stated that he was 
unable to walk more than a block as a result of his ankle.  
He testified that he is unable to go up steps at all.  If the 
elevator isn't working in his office building he takes a sick 
day because he cannot go up the three floors on the stairs.  
The veteran indicated that if he uses his left ankle too much 
it swells.

An October 1999 VA joint examination report noted that there 
was pain in the left ankle with any type of motion.  The 
veteran's range of motion was 11 degrees of dorsiflexion and 
5 degrees of plantar flexion.  There also appeared to be a 
mild valgus angulation of the os calcis bilaterally on 
standing.  The examiner noted that the veteran had decreased 
ankle range of motion and pain that was felt to be secondary 
to the traumatic injury sustained from a fall while in 
service.

The veteran was granted service connection for residuals of a 
left ankle injury in November 1999 and given an initial 
disability rating of 10 percent.  The rating decision noted 
that there was conflicting evidence as to whether the 
veteran's chronic left ankle strain resulted from the April 
1992 fall.  Since the veteran had consistent complaints of 
pain in the left ankle, reasonable doubt was resolved in the 
veteran's favor.

B.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify various 
disabilities.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

The veteran is currently rated under Diagnostic Code 5271.  
Under that diagnostic code a marked limitation of ankle 
motion warrants a 20 percent evaluation.  A 10 percent rating 
is assigned for moderate limitation of ankle motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  20 percent is the 
maximum disability rating available under this Diagnostic 
Code.

Under Diagnostic Code 5270 disability ratings are assigned 
based on the degree of ankylosis in the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  

Under Diagnostic Code 5273 malunion of the os calcis or 
astragalus with marked deformity is evaluated as 20 percent 
disabling.  When there is moderate deformity it is evaluated 
as 10 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 
5273.  20 percent is the maximum disability evaluation under 
this Diagnostic Code.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of objective findings of functional 
impairment including impairment from painful motion, 
weakness, fatigability, and incoordination.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45, and 4.59;  DeLuca v. Brown, 8 Vet. 
App. 202 (2001).  Thereafter, in Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996), it was held that functional loss due to 
pain will be rated at the same level as the functional loss 
where motion is impeded.  The medical nature of the 
particular disability to be rated under a given diagnostic 
code determines whether the diagnostic code is predicated on 
loss of range of motion.  If a musculoskeletal disability is 
rated under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of sections 4.40, 4.45, and 
4.59.  VAOPGCPREC 09-98 (August 14, 1998).

C.  Analysis

The veteran's left ankle is currently not ankylosed as a 
result of his injury.  In addition, the veteran does not have 
a malunion of the os calcis.  The October 1999 VA examiner's 
report noted a mild valgus angulation of the os calcis.  
However, there is nothing to indicate a malunion.  
Accordingly, the veteran does not meet the criteria for a 
higher rating under either Diagnostic Code 5270 or Diagnostic 
Code 5273.  In addition, the Board finds that the 10 percent 
rating currently in effect contemplates the extent to which 
limitation of motion and impairment of function has been 
shown.  Moreover, the evidence does not raise a question that 
a rating higher than 10 percent is warranted for any period 
of time from the time of the veteran's initial claim to the 
present so as to warrant a staged rating due to a significant 
change in the level of disability.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1 (2001).  The Board notes that in exceptional 
cases where evaluations provided by the rating schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b) (2001).  However, the Board 
believes that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of his disability since separation 
from service.  There is no evidence on the record of marked 
interference with employment and no medical evidence has been 
presented to support a conclusion that the veteran's service-
connected disability significantly interferes with his 
employment.  The Board also notes that his current rating 
contemplates a substantial degree of industrial impairment, 
and there is no reason to believe that the rating schedule 
does not adequately compensate the veteran for the 
impairment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).







V.  Entitlement to an Initial Rating Higher Than
10 Percent for Residuals of an
Avulsion Fracture of the Left Cuboid

A.  Factual Background

Private treatment records indicated that the veteran injured 
his left foot, ankle and knee after he fell during annual 
training for the National Guard in April 1992.  The veteran 
returned for follow-up treatment in May 1992.  At that time, 
an x-ray revealed a small avulsion fracture of the left 
cuboid bone.  The radiologist indicated that the avulsion 
fracture was probably present in the x-rays taken in April 
1992, but was not detected at that time.  An orthopedic 
treatment note from Keesler AFB in August 1994 indicated that 
the veteran continued to have pain in his left foot.  The 
orthopedist diagnosed degenerative joint disease of the left 
foot.

A VA joint examination was conducted in January 1995.  The 
veteran gave a history consistent with his medical records.  
He also indicated that the fracture of his left cuboid was 
treated conservatively without a cast.  On examination, the 
veteran's left foot was tender along the medial arch.  The 
examiner diagnosed the veteran with degenerative joint 
disease of the left foot medial arch.

Service connection was granted for a left foot injury and an 
initial disability rating of 0 percent was assigned in August 
1995.  The veteran appealed the initial rating, which was 
ultimately increased to 10 percent by rating action dated 
November 1999.

The veteran testified at a hearing held at the RO before a 
hearing officer in October 1996.  The veteran stated his 
belief that he should be given an initial rating of at least 
10 percent because he relies heavily on his left foot.  He 
stated that his right leg and foot were severely injured in 
the 1978 auto accident.  As a result, he depends on his left 
foot for balance, walking and normal activities.  The Board 
notes that the veteran is not service connected for any 
conditions of the right leg or foot.  The veteran testified 
that as a result of his reliance on his left foot for walking 
the fracture to his left cuboid bone was not getting better, 
especially with the degenerative arthritis setting in.  As a 
result of the continued problems with his left foot, the 
veteran stated he has been told to walk with a cane and limit 
his walking to one block at a time.  He indicated that if he 
walks over a block he has to take medication due to pain.

A VA examination was conducted in June 1997.  The veteran 
gave a history consistent with his medical records.  The 
veteran complained of pain in the region of his metatarsal in 
the transverse arch of his left foot.  The examiner indicated 
that the veteran's fracture of the left cuboid has caused 
some increasing pain.  The veteran had a range of motion of 0 
to 30 degrees in the left ankle.  X-rays were taken of the 
left foot in conjunction with the June 1997 VA exam.  The 
radiologist indicated that the left foot was mildly 
osteoporotic.  There was mild narrowing of the 
interphalangeal joints of the great toe consistent with mild 
degenerative changes.  There was minimal traction bony 
spurring involving the posterior aspect of the left 
calcaneus.  The radiologist's impression was mild 
degenerative changes with mild osteoporosis of the left foot.

The veteran testified before a Member of the Board at a video 
conference hearing in April 1998.  He stated that his left 
foot occasionally swells when he puts too much strain on the 
left foot and ankle.

An October 1999 VA joint examination report noted that there 
was pain in the left ankle with any type of motion.  The 
veteran's range of motion was 11 degrees of dorsiflexion and 
5 degrees of plantar flexion.  X-rays taken in August 1999 
revealed degenerative changes involving the bones of the 
first metatarsal phalangeal joint and the interphalangeal 
joint with minimal narrowing.






B.  Criteria

For other foot injuries, a 30 percent rating is assigned for 
a severe case.  If moderately severe, a 20 percent rating is 
appropriate.  If the foot injury is moderate a 10 evaluation 
is provided for.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Diagnostic Code 5284 may involve limitation of motion and 
therefore require consideration under sections 4.40 and 4.45.  
VAOPGCPREC 09-98.  

C.  Analysis

The x-rays taken at the June 1997 VA examination indicate 
that the veteran currently has mild degenerative changes and 
mild osteoporosis of the left foot.  The examination report 
indicated that the veteran's fracture of the left cuboid was 
causing him increasing pain.  An October 1999 VA joint 
examination report noted that the veteran's range of motion 
was 11 degrees of dorsiflexion and 5 degrees of plantar 
flexion.  The Board finds that the evidence of record fails 
to demonstrate that the veteran sustained a more than 
moderate foot injury.  Accordingly, the Board concludes that 
the initial disability rating of 10 percent initially 
assigned under Diagnostic Code 5284 contemplates the extent 
to which limitation of motion and impairment of function are 
shown to interfere with the veteran's daily activities.  It 
should be pointed out that an evaluation of 10 percent is not 
shown to be appropriately assignable under any other 
applicable code, nor is there an evident basis for assigning 
a "staged" rating in this case.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of his disability since separation 
from service.  There is no evidence on the record of marked 
interference with employment and no medical evidence has been 
presented to support a conclusion that the veteran's service-
connected disability significantly interferes with his 
employment.  The Board also notes that his current rating 
contemplates a substantial degree of industrial impairment, 
and there is no reason to believe that the rating schedule 
does not adequately compensate the veteran for the 
impairment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

1.  Service connection for residuals of a left knee injury is 
denied.

2.  Service connection for hepatitis C is denied.

3. An initial rating higher than 10 percent for residuals of 
a left ankle injury is denied.

4.  An initial rating higher than 10 percent for residuals of 
an avulsion fracture of the left cuboid is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

